Citation Nr: 1228065	
Decision Date: 08/14/12    Archive Date: 08/21/12

DOCKET NO.  07-10 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death. 

2.  Entitlement to dependency and indemnity compensation (DIC) benefits pursuant to the provisions of 38 U.S.C.A. § 1318. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The appellant and her daughter


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The appellant is the widow of a Veteran who had recognized service from February 1945 to August 1952 and November 1952 to June 1965.  The Veteran died in April 2006. 

This matter comes before the Board of Veterans Appeals  (Board) on appeal from an October 2006 rating decision by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied entitlement to service connection for the cause of the Veteran's death and DIC benefits pursuant to 38 U.S.C.A. § 1318. 

A video conference hearing on this matter was held before the undersigned Veterans Law Judge sitting in Washington, DC in May 2009.  A copy of the hearing transcript has been reviewed and has been associated with the claims folder.  During the hearing, the appellant submitted additional evidence along with a waiver of initial RO consideration of the evidence.  This evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. § 20.1304 (2009). 

In a June 2009 decision, the Board denied the appellant's claims for service connection for the cause of the Veteran's and DIC benefits.  The appellant subsequently appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a January 2011 Joint Motion for Remand (Joint Motion), the Court remanded the June 2009 decision to the Board for readjudication in compliance with the instructions in the Joint Motion.  The Board in turn remanded the appeal to the RO for additional development mandated by the Joint Motion.  The requested development has been completed, and the appeal has been returned to the Board for further review. 

The Board has reviewed the Veteran's electronic record (Virtual VA) prior to rendering a decision in this case.  It does not contain any evidence not already in the claims folder or considered by the RO.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a) (2) (West 2002).


FINDINGS OF FACT

1.  An amended certificate of death reflects that the Veteran died in April 2006 and lists the immediate cause of death as acute exacerbation of chronic obstructive pulmonary disease (COPD) due to asthma and chronic sinusitis. 

2.  At the time of the Veteran's death, he was service-connected for posttraumatic stress disorder (PTSD), rated at 50 percent from August 2002; bilateral hearing loss, rated at 20 percent from July 2001, right maxillary sinusitis, rated at 10 percent from March 1970; tinnitus, rated at 10 percent from March 2004; and chronic tonsillitis status post tonsillectomy with a noncompensable rating from March 1970, for a combined evaluation of 70 percent, effective March 2004. 

3.  COPD and hypertension was not present during the Veteran's military service, and the preponderance of evidence is against a finding that the Veteran's cause of death is related to his service. 

4.  The Veteran's service-connected disabilities, to include right maxillary sinusitis disability, did not cause his death or contribute materially or substantially to the cause of his death. 

5.  The Veteran did not have a disability that was continuously rated totally disabling for a period of ten years or more immediately preceding death; he was not rated totally disabled continuously after his discharge from service in June 1965 and for a period more than 5 years immediately preceding death; he was not a former prisoner of war; nor has there been allegation of clear and unmistakable error in any rating action made during the Veteran's lifetime. 


CONCLUSIONS OF LAW

1.  A disability incurred or aggravated in service, or a disability that is otherwise related to service did not cause or contribute substantially or materially to the cause of the Veteran's death.  38 U.S.C.A. §§ 1110, 1310, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.312 (2011). 

2.  The criteria for entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. §§ 1318, 5107 (West 2002); 38 C.F.R. §§ 3.22, 20.1106 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); C.F.R. § 3.159(b)(1) (2011).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO. 

In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, which includes a claim of service connection for the cause of the veteran's death, section 5103(a) notice must be tailored to the claim.  The notice should include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Unlike a claim to reopen, an original DIC claim imposes upon VA no obligation to inform a DIC claimant who submits a nondetailed application of the specific reasons why any claim made during the deceased veteran's lifetime was not granted.  Where a claimant submits a detailed application for benefits, VA must provide a detailed response.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  

In the present case, VA provided the appellant with the notice required by the VCAA in July 2006.  In the notice letter the RO specifically informed her of the evidence required to substantiate her claim, the information required from her to enable VA to obtain evidence on her behalf, the assistance that VA would provide to obtain evidence on her behalf, and that she should submit such evidence or provide VA with the information necessary for VA to obtain such evidence on her behalf.  She also was informed at that time that to support her claim, VA needed medical evidence showing that the Veteran's service-connected disability caused or contributed to the Veteran's death.  Alternatively, she was notified she could show that the Veteran was continuously rated totally disabled due to a service connected condition for at least 10 years before death.  The appellant was asked to provide evidence showing a reasonable probability that the condition that the Veteran died from was caused by an injury or disease that began during service. 

Although the appellant was not specifically informed that service connection was in effect for PTSD, bilateral hearing loss, right maxillary sinusitis, tinnitus and chronic tonsillitis, she demonstrated actual knowledge of this fact in her statements to VA.  In December 2006, the appellant provided a medical nexus opinion for the Veteran's cause of death.  At her May 2009 hearing before the undersigned, she advanced a theory of entitlement on the basis of the Veteran's chronic sinusitis provoked the Veteran's demise.  The appellant also submitted independent medical research advancing her theory.  Therefore, there can be no question that she knew that the Veteran received service-connected compensation for his disabilities and that she needed to show that the Veteran's death was due to service or a service-connected disability.  The defective notice has caused no prejudice. 

Regardless of any defect in the notice, the appellant demonstrated her affirmative understanding of what was necessary to substantiate her claim in her hearing in May 2009.  Thus, the purpose of the notice, to ensure that she had the opportunity to participate meaningfully in the adjudication process, was not frustrated.  She had actual knowledge of what was necessary to substantiate her claim prior to the Board's consideration of this matter, ensuring the essential fairness of the adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); see also Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007) (holding that actual knowledge by the claimant cures defect in notice).  See Hupp, supra.  Finally, the 

Board notes that the appellant was sent another letter outlining notice required by VCAA and Hupp.  The appellant was also provided with notice concerning the effective date to be assigned in the event service connection for the cause of death is granted.  This notice was provided in an August 2011 letter.  The claim was readjudicated in a June 2012 supplemental statement of the case after the appellant received notice and had opportunity to respond.  Therefore, the delay in providing the necessary notice did not result in any harm to the appellant.  Mayfield v. Nicholson, 444 F.3d 1328 (2006).

Moreover, all available evidence pertaining to the appellant's claim has been obtained.  The record before the Board contains private medical records, a death certificate, the appellant's statements, service medical records, VA medical records and a DD-214.  In addition, a VA medical expert opinion has been obtained and is associated with the claims folder.  

In response to the Joint Motion, additional VA treatment records and a further medical opinion were obtained.  An attempt to obtain private medical records from Dr. I.S.M., the Veterans' private doctor, was unsuccessful, and the doctor's office notified VA that the records in question were destroyed after five years.  The appellant was informed of this development and notified she had an opportunity to submit the records herself.  No further private records were forthcoming. 

However, the additional VA treatment records identified by the Joint Motion were obtained.  Furthermore, an additional VA medical opinion was obtained, and the examiner addressed all concerns with the previous opinion that were raised in the Joint Motion.  Neither the appellant nor her representative has identified any additional pertinent available evidence to substantiate the claim.  The Board is also unaware of any such evidence.  Therefore, the Board is satisfied that VA has 

complied with its duty to assist the appellant in the development of the facts pertinent to this claim. 

Service Connection for the Cause of Death

The appellant contends that the Veteran's service connected sinusitis was a contributing cause to the Veteran's death.  She notes that the Veteran died of non-service connected COPD, but argues the attack that caused the Veteran's death was either initiated or worsened by his service connected sinusitis.  She further notes that the amended death certificate includes sinusitis as a contributing cause, and that the private examiner who signed the certificate asserts sinusitis contributed to the Veteran's death.  

A claimant of dependency and indemnity compensation (DIC) benefits under 38 U.S.C.A. § 1310 must establish that a disability of service origin caused, hastened, or substantially and materially contributed to death.  See 38 U.S.C.A. § 1310(b); 38 C.F.R. § 3.312.  The death of a Veteran will be considered to have been due to a service-connected disability where the evidence establishes that such disability was either the principal or contributory cause of death.  See 38 C.F.R. § 3.312. 

Accordingly, service connection for the cause of a Veteran's death may be demonstrated by showing that the Veteran's death was caused by a disability for which service connection had been established at the time of death or for which service connection could have been established.  A service-connected disability is one which was incurred or aggravated by active service, or in the case of certain diseases like hypertension, was demonstrated to a compensable degree within one year of the Veteran's separation from active duty.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011). 

Where the Veteran served continuously for ninety (90) or more days during a period of war, and if hypertension became manifest to a degree of 10 percent or more within one year from the date of the Veteran's termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011). 

Generally, minor service-connected disabilities, particularly those of a static nature or those not materially affecting a vital organ (e.g., those disabilities affecting muscular or skeletal functions), are not held to have contributed to a death that is primarily due to unrelated disability.  Service-connected diseases or injuries affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other diseases or injury primarily causing death.  38 C.F.R. § 3.312(c)(2), (3) (2011). 

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death. In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4) (2011). 

A contributory cause of death is inherently one not related to the principal cause. In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death. It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312 (2011). 

Under 38 C.F.R. § 20.1106 (2011), issues involved in a survivor's claim for death benefits will be decided without regard to any prior disposition of those issues during the Veteran's lifetime. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  

The Veteran died in April 2006.  An initial certificate of death indicates that the Veteran died of COPD secondary to hypertension.  A death certificate amended in May 2006 lists the cause of death as acute exacerbation of COPD due to asthma and chronic sinusitis.  Hypertension and cerebrovascular disease are also noted as significant contributory conditions in the Veteran's death.  At the time of the Veteran's death, he was service-connected for PTSD, rated at 50 percent; bilateral hearing loss, rated at 20 percent, right maxillary sinusitis, rated at 10 percent; tinnitus, rated at 10 percent and chronic tonsillitis status post tonsillectomy with a noncompensable rating, for a combined evaluation of 70 percent. 

Service treatment records are negative for any treatment for, or diagnosis of COPD and hypertension.  March 1954 records do show treatment for what was characterized as acute bronchitis.  However, the Veteran denied all pulmonary symptoms such as shortness of breath, pain or pressure in the chest, a chronic cough, and asthma of Report of Medical History forms he completed in September 1958, September 1962, November 1963, and October 1964.  At the April 1965 retirement examination, the Veteran's blood pressure reading was 152/80 and chest x-ray was negative.  There is no evidence of either disability until many years following separation from service.  Importantly, the record does not contain any medical opinions directly relating COPD or hypertension to the Veteran's active service or a service-connected disability. 

More recent records include the reports of VA examinations of the sinus conducted in May 2002 and July 2004.  At the May 2002 VA examination, the sinuses showed no evidence of tenderness, purulent discharge, or crusting.  An X-ray study was negative for frontal sinusitis.  The diagnosis was chronic right maxillary sinusitis.  

The July 2004 examiner noted 50 percent blockage of the nares bilaterally with edematous conchae and other nasal mucosa.  An X-ray study was normal.  The diagnoses included maxillary sinusitis bilaterally.  

Private medical records dating from 1998 to 2004 are in the claims folder.  These show ongoing treatment for the Veteran's COPD.  There is no opinion or other indication in these records that the Veteran's sinusitis in any way exacerbated or was related to the COPD.  

A July 2004 private hospital summary is also in the record.  This shows that the Veteran was admitted for exacerbation of underlying COPD.  The impression included dyspnea, and wheezing, secondary to the COPD.  The impressions also listed sinus congestion.  At no point during the four page discussion of the Veteran's COPD is there any further reference to sinusitis.  

In support of her claim, the appellant submitted a medical opinion dated in December 2006 from I.S.M., M.D.  Dr. I.S.M. signed the certificates of death.  Dr. I.S.M. stated in her opinion an acute exacerbation of the COPD due to asthma and chronic sinusitis provoked the Veteran's death.  In her May 2006 opinion, Dr. I.S.M. concluded the Veteran died of natural causes secondary to a COPD exacerbation and that other contributing medical conditions included hypertension, chronic sinusitis, cerebrovascular disease and asthma.  When Dr. I.S.M. signed the original certificate of death, she did not include asthma or chronic sinusitis as a contributing factor.  An attempt to obtain the treatment records from this doctor was not successful.  

Also in support, the appellant submitted internet medical treatise articles regarding the complexities of sinusitis and asthma, and nasal and sinus inflammation in COPD.  

In June 2007, the VA obtained a medical opinion in this case.  The VA examiner was asked to render an opinion as to the relationship of the Veteran's chronic maxillary sinusitis and his cause of death.  Also, as to whether COPD is the proximate result of the service-connected right maxillary sinusitis, whether sinusitis materially contributed to the Veteran's death and whether medical treatment was compromised by the presence of sinusitis.  The examiner had access to the complete claims file to assist in rendering his opinion.  The examiner noted in 1998 the Veteran received a consultation for pulmonary evaluation for persistent bronchospasm in a patient with underlying bronchial asthma.  The consulting physician's impression was exacerbation of lifelong bronchial asthma, tracheobronchitis, gastroesophageal reflux disease, possible congestive heart failure and hypertension.  The VA examiner noted the consulting physician did not include any reference to the Veteran's maxillary sinusitis.  The examiner further noted the Veteran's longstanding history of myocardial infarctions, congestive heart failure, stroke, severe lung disease and many other and numerous severe diseases could have been listed as a cause of death.  The Veteran had recurrent episodes of pulmonary recrudescence usually secondary to an underlying pulmonary infection or to "failing" to wean off his steroids.  There was no evidence in the records that the Veteran had a serious case of an infected sinus recently, or within the last several years prior to his death. 

After reviewing the claims file, the death certificate and medical records, the examiner's opinion was that the initial cause of death listed was most likely correct.  The Veteran's death was due to asthma and/or COPD.  The Veteran had a history of asthma from early childhood.  The examiner stated that, "this examiner does not even mildly believe that there is a basis here for inclusion of any type of sinusitis condition in this Veteran's cause of death issues."  There is no support in medical literature whatsoever for making a connection between maxillary sinusitis and COPD.  If the Veteran did have an infected sinus, it could not likely lead to a flare-up of his pulmonary disease, and the pulmonary disease is what led to the Veteran's demise.  The examiner continued that there was no evidence that the Veteran was being diagnosed or treated for sinusitis at the time of death.  Therefore, medical treatment was not compromised by the presence of sinusitis.  Also, the Veteran had COPD all of his life, and more likely ill from it at the time of death.  The examiner concluded that even if sinusitis is on the death certificate, it was not the direct or contributory cause of death. 

Following the Joint Motion, VA treatment records dating from 2004 to 2006 were obtained from VA clinics where the Veteran had received treatment in the last years of his life.  These records are negative for treatment for sinusitis.  

Furthermore, an additional VA medical opinion was obtained in August 2011 in order to address concerns identified by the Joint Motion.  The examiner who had provided the June 2007 opinion was no longer available.  However, the new examiner reviewed the claims folder as well as the previous opinion.  The examiner noted the April 2006 death certificate as well as the amended version.  The service treatment records were reviewed, and the March 1954 reference to acute bronchitis was noted.  The examiner further noted that the earliest post service references to the respiratory system were dated 1993.  

After review of the record, the August 2011 examiner stated that she agreed with the opinion and rationale of the June 2007 examiner.  The claims folder as well as all electronic records had been reviewed, and there were no newly associated records that change the conclusions regarding whether sinusitis contributed materially to the Veteran's death.  The examiner noted that the March 1954 treatment for bronchitis was for acute bronchitis which, by definition, was acute and transitory and resolved without residual.  The records did not contain any objective evidence showing that the bronchitis failed to resolve.  In regards to the July 2004 VA examination, it was noted that the examiner must have felt that there was evidence of maxillary sinusitis at the time of the examination.  Unfortunately it was not noted if this was acute or chronic.  Even though the X-rays were normal, this did not exclude chronic sinusitis.  As for the May 2002 examination with the diagnosis of chronic right maxillary sinusitis, it was noted that there was no objective evidence of sinusitis on the examination.  The examiner further noted a 1993 examination with diagnoses of chronic sinusitis and chronic asthma.  Finally, the medical literature submitted by the appellant was reviewed, and the examiner explained that this literature was not saying that upper airway diseases can cause lower airway disease or vice versa, but that environmental factors such as pollution would affect both the upper and lower airway.  The August 2011 examiner concluded that she was unable to find in the objective medical record evidence or medical literature that supported the claim.  

After careful review of the appellant's contentions and all the evidence of record, the Board finds that the preponderance of the evidence is against entitlement to service connection for the cause of the Veterans' death.  

On review, the Board affords the opinion of Dr. I.S.M. limited probative weight.  The Board acknowledges that Dr. I.S.M. treated the Veteran since at least 2004.  However, Dr. I.S.M. did not provide a detailed rationale for the opinion, or any treatment records upon which her opinion might be based.  Dr. I.S.M. did not reference the Veteran's clinical history or cite to recognized medical authority.  Available records do not show recent treatment for sinusitis or any recent episode of acute sinusitis.  VA respiratory examination in July 2004 reflects sinus x-ray is normal.  Also, in July 2004, Florida Hospital Waterman records show the Veteran had recurrent exacerbations of asthmatic bronchitis versus COPD.  No treatment for chronic sinusitis is noted.  The newly obtained VA treatment records dating from 2004 to 2006 are also negative for treatment for sinusitis.  The records from Dr. I.S.M. are not available.  A medical opinion that contains only data and conclusions is not entitled to any weight.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).  See also Bloom v. West, 13 Vet. App. 185, 187 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty). 

Medical treatise evidence can, in some circumstances, constitute competent medical evidence.  See 38 C.F.R. § 3.159(a)(1) (competent medical evidence may include statements contained in authoritative writings such as medical and scientific articles and research reports and analyses).  However, medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  Here, the articles suggest that individuals with sinusitis often have COPD and the similarity of symptoms is discussed.  This article does not specifically relate to the facts and circumstances surrounding this particular case.  Furthermore, the August 2011 VA examiner made it clear that this article was not suggesting that upper airway diseases causes lower airway disease or vice versa, but that environmental factors such as pollution would affect both the upper and lower airway.  In other words, the article does not mean what the appellant thinks it means.  The August 2011 examiner further noted that the other literature submitted by the appellant appeared to be authored by a layman, as it did not contain any citations.  

Likewise, the copy of a prior Board decision submitted by the appellant is not pertinent to the specific facts of this case and is not probative as to whether the cause of the Veteran's death is related to his military service.  Regardless, prior Board opinions are not precedential.  The Board shall be bound in its decisions by the regulations of the Department, instructions of the Secretary, and the precedent opinions of the General Counsel.  See 38 U.S.C.A. § 7104 (c). 

Throughout the current appeal, the appellant contends that the Veteran died from a service-connected disability.  The appellant and her daughter attested that the Veteran's service-connected chronic sinusitis deprived the Veteran of necessary oxygen and that contributed to his COPD and his death.  (See hearing transcript, page 8).  The appellant is competent to testify as to any observations she made about the Veteran including breathing problems, or even statements that the Veteran may have made to her.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  As a lay person, however, she is not competent to offer opinions on a medical diagnosis or causation, including the cause of the Veteran's death. See Moray v. Brown, 5 Vet. App. 211 (1993). 

The Board must analyze the credibility and probative value of the evidence.  When assessing the probative value of a medical opinion, the access to claims files and the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  In weighing this evidence, the Board notes that the private physician provided no rationale for her opinion associating the Veteran's cause of death to his service-connected disability.  In contrast, the June 2007 VA physician provided pertinent findings and rationale for the conclusions that he reached.  The examiner reviewed the claims folder and indicated an awareness of the Veteran's past medical history, including that there was no evidence of active sinusitis at the time of death.  The examiner also provided an opinion based on sound medical practices.  The examiner stressed the lack of sinusitis symptoms exhibited in the months and years leading up to the Veteran's death to support his conclusion that sinusitis did not contribute substantially or materially to the cause of death.  At this juncture, the Board notes that even the May 2002 and July 2004 VA examinations cited in the Joint Motion were not treatment per se, but were examinations provided the Veteran in conjunction with claims for increased ratings.  

Furthermore, the August 2011 VA examiner expressed agreement with the conclusions and rationale of the July 2007 VA examiner.  She addressed all of the concerns of the Joint Motion, but concluded that the evidence cited did not change the ultimate conclusion.  Therefore, the Board finds the opinions of the two VA examiners to be of greater probative value than the conclusion provided by the private physician. 

The Board has carefully considered the lay assertions of the appellant and her representative.  As stated, her lay opinion does not constitute competent medical evidence and lacks probative value.  The Board can find no evidence that the Veteran's service-connected right maxillary sinusitis or any service-connected disability contributed to his death. 

Accordingly, the preponderance of the evidence is against the appellant's claim; the benefit-of-the-doubt provision does not apply.  Service connection for the cause of the Veteran's death is not warranted. 

DIC Benefits under 38 U.S.C.A. § 1318

A surviving spouse may establish entitlement to DIC where it is shown that the Veteran's death was not the result of willful misconduct, and at the time of death, the Veteran was receiving, or entitled to receive, compensation for a service-connected disability and meets the following criteria: that the Veteran was continuously rated totally disabled for the 10 years immediately preceding death; that the Veteran was rated totally disabled upon separation from service, was continuously so rated, and died at least five years after separation from service; or that the Veteran was a former prisoner of war who died after September 30, 1999, and the disability was continuously rated totally disabling for a period of not less than one year immediately preceding death.  38 U.S.C.A. § 1318(b) (West 2002); 38 C.F.R. § 3.22 (a) (2011). 

"Entitled to receive" in this context includes the situation where the Veteran had applied for compensation but had not received total disability compensation due solely to clear and unmistakable error in a VA decision.  38 C.F.R. § 3.22(b) (2011).  In this case, no allegation of clear and unmistakable error has been made referable to prior rating decisions concerning the level of the Veteran's disability. Therefore, this provision is inapplicable. 

As explained above, the Veteran died in April 2006.  At that time, service connection was in effect for PTSD, evaluated as 50 percent disabling; bilateral hearing loss, rated at 20 percent; right maxillary sinusitis, rated at 10 percent; tinnitus, rated at 10 percent; and chronic tonsillitis status post tonsillectomy with a noncompensable rating, for a combined evaluation of 70 percent.  This is less than the statutory requirement for benefits under U.S.C.A. § 1318.  Therefore, compensation under this provision is denied. 


ORDER

Service connection for the cause of the Veteran's death is denied. 

Entitlement to DIC under 38 U.S.C.A. § 1318 is denied. 



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


